Citation Nr: 0005066	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of heart bypass surgery and 
mitral valve replacement performed on January 4, 1995, at the 
Audie L. Murphy Memorial Veterans Hospital in San Antonio, 
Texas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from June 1961 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Houston, Texas, VA 
RO.  In August 1997, the Board remanded this case for 
development to include obtaining a VA opinion.  All actions 
requested have been accomplished, to the extent possible.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The record does not contain competent medical evidence 
showing that any additional disability resulted from the 
heart bypass surgery and mitral valve replacement performed 
at the Audie L. Murphy Memorial Veterans Hospital in San 
Antonio, Texas, on January 4, 1995.


CONCLUSION OF LAW

The claim of entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for residuals of heart bypass surgery 
and mitral valve replacement performed on January 4, 1995, at 
the Audie L. Murphy Memorial Veterans Hospital in San 
Antonio, Texas, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Regulations

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151 (West 1991) it is provided that, 
when a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service- 
connected.  The regulations implementing that statute appear 
at 38 C.F.R. §§ 3.358, 3.800 (1999).  They provide, in 
pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).


Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The veteran worked as a medical corpsman while on active duty 
in the United States Navy.  He first claimed entitlement to 
VA compensation benefits in applications received by the RO 
in December 1994/January 1995.  At that time he claimed to 
have incurred scarlet fever and/or rubella during his active 
service.  In May 1995, the RO denied the veteran's claims as 
not well grounded.  The Board denied service connection for 
rubella and scarlet fever in an August 1997 decision.  That 
determination became final.  38 U.S.C.A. § 7104(b) 
(West 1991).  The veteran is not service-connected for any 
disability.

A November 1994 private report of cardiac catheterization is 
of record.  At that time the veteran was noted to have 
presented with an acute myocardial infarction.  An 
electrocardiogram (ECG) was noted to show no acute ischemic 
changes.  An angiogram revealed left ventricular inferior 
wall akinesis and anterior wall hypokinesis, and 4+ mitral 
insufficiency.  The conclusions were severe mitral 
insufficiency; three vessel coronary artery disease; and 
depressed left ventricular function.  The veteran was 
admitted to Mercy Regional Medical Center with diagnoses of 
acute myocardial infarction, inferior wall, and a family 
history of coronary disease.  The attending physician, R.C., 
M.D., discussed the veteran's case with a VA physician.  
A VA report of echocardiogram dated in December 1994 notes 
that the veteran had moderately depressed left ventricular 
function with wall motion abnormalities and severe mitral 
regurgitation with moderate pulmonary hypertension.  A note 
dated January 3, 1995, indicates that the veteran's "valve 
may be possibly amenable to repair; and this will be 
determined at the time of surgery."  A review by 
cardiologists resulted in the conclusion that the veteran 
would be best served by combined valve replacement and bypass 
procedure.  

On January 4, 1995, the veteran underwent mitral valve 
replacement and coronary artery bypass graft times three at 
the Audie L. Murphy Memorial Veterans Hospital.  The 
operative report cites indications for the surgery, setting 
out that the veteran had no previous symptoms, but that he 
had a history of rheumatic fever and presented with new onset 
chest pain and that a myocardial infarction was ruled in.  
The report indicates that the veteran had a murmur and 
testing confirmed 4+ mitral regurgitation and severe three 
vessel coronary artery disease.  The veteran tolerated the 
procedure fairly well, was kept intubated, and was 
transported to recover in critical but stable condition.  
Post-operatively the veteran complained of right upper 
quadrant pain and liver function tests were elevated.  
Abdominal ultrasound was normal.  He also complained of 
nausea.  He was treated post-operatively and was discharged 
from the hospital on January 16, 1995, in good condition.  

The hospital discharge report, prepared in February 1995, 
relates that the veteran had been admitted in December 1994 
status post Q-wave myocardial infarction 24 days earlier, and 
three-vessel coronary artery disease with decreased ejection 
fraction by catheterization and severe mitral regurgitation.  
According to the report, at lunch on December 22, 1994, the 
veteran had feelings of substernal chest pain lasting 
approximately five hours and upon presentation to the 
emergency room he was found to have acute inferior myocardial 
infarction complicated by severe mitral insufficiency.  The 
hospital discharge report also indicates that congestive 
heart failure set in five days after the veteran's myocardial 
infarction.  

The claims file contains copies of treatment records from the 
Laredo Outpatient Clinic dated from January 1995 to February 
1995.  On February 2, 1995, the veteran presented for his 
first post-hospitalization visit at Audie Murphy.  He 
complained of fluid retention.  He reported having been seen 
at the clinic in Laredo on January 23, 1995, and had been 
taking half a tablet of his medication since that time and 
taking Lasix.  An ankle wound had opened and had been 
draining.  The veteran denied chest pains or shortness of 
breath.  He complained of paroxysmal nocturnal dyspnea and 
reported that he had been sleeping almost sitting up due to 
cough with productive yellow sputum.  Examination revealed a 
regular heart rate and rhythm and a well-healed incision.  
Some edema on the dorsum of the left foot was noted.  The 
impression was that the veteran was stable.  It was also 
noted that at the time of his visit to the Laredo clinic he 
was overloaded with fluid and over anticoagulated, but that 
such had resolved.  

VA records dated in April 1995 note that the veteran had been 
doing well without evidence of shortness of breath or 
orthopnea.  The report notes that the veteran still had mild 
easy fatigability and shortness of breath with exertion.  

Associated with the claims file are records of treatment by 
R.C., M.D.  Private cardiac catheterization preformed in 
April 1995 revealed 90 percent stenosis of the left internal 
mammary artery graft and multi-vessel coronary artery 
disease.  The veteran complained of recurrent angina at low 
levels of activity and his exercise thallium testing was 
stated to be indicative of ischemia.  A resting ECG showed no 
acute ischemic changes.  

An April 1995 record from the Santa Rosa Hospital indicates 
that the veteran's graft seemed to be occluded, with a high 
grade degree of stenosis on the left internal mammary artery 
at the ostial site.  Mercy Medical Center records dated in 
April 1995 note that the veteran required repeat 
reasculatization due to inadequate perfusion.  Testing 
revealed left ventricular dilation, moderate to severe and 
global left ventricular hypokinesis and mild mitral 
insufficiency.  An April 1995 record from Santa Rosa Health 
Care notes that the veteran was admitted for an elective 
bypass surgery that was a redo, and that the operation was 
done with great difficulty because of previous adhesions.  
Additionally, the veteran arrested during surgery.  The 
veteran recovered from the bypass and the surgery "quite 
well."  There were no complications.  It was noted that he 
did "extremely well with the three bypasses."  

A follow-up note dated in September 1995 by Dr. R.C. 
indicates that the veteran was doing reasonably well from a 
cardiac perspective, without complaints of orthopnea, 
paroxysmal nocturnal dyspnea or pedal edema.  

In November 1995, the veteran testified at a personal hearing 
pertinent to his scarlet fever and rubella service connection 
claims.  During the hearing the veteran indicated that his 
physician had told him something was wrong with his 
January 1995 operation.  Transcript at 5.  

An ECG in January 1996 showed incomplete left bundle branch 
block.  An ECG in May 1996, was abnormal, showing nonspecific 
intraventricular conduction delay and nonspecific T wave 
abnormality, as well as a possible ectopic atrial 
bradycardia.  

In VA Form 9, received in February 1997, the veteran stated 
that Dr. R.C. opined that VA surgery resulted in a wrong 
graft, without circulation; that the mitral valve had not 
been installed properly; and that such had caused 
"irreversible heart damage."

A VA ECG completed in February 1998 was abnormal and showed 
an incomplete left bundle branch block and ST and T wave 
abnormality; anterolateral ischemia was to be considered.  An 
exercise tolerance test conducted in April 1998 was 
nondiagnostic due to poor exercise tolerance and a failure to 
reach target heart rate.  Thallium testing showed a 
moderately enlarged left ventricle and an inferior wall 
infarct with edge redistribution on the septal side.

In July 1999, the veteran presented for a VA examination.  
The examiner reviewed the claims files prior to examination 
and noted that the veteran complained of anginal chest pain 
approximately twice a week and of some residual shortness of 
breath.  The examiner noted a well-healed median sternotomy 
scar.  S1 was described as mechanical and S2 was described as 
normal.  No S3 or 4 was appreciated.  The point of maximal 
impulse was normal in size and position.  No right 
ventricular lift was noted.  ECG showed sinus rhythm and Q-
waves and "AVF" consistent with a previous myocardial 
infarction.  The veteran obtained 80 percent of his predicted 
heart rate on exercise testing and performed six metabolic 
equivalents (multiples of resting oxygen uptake) upon 
treadmill testing.  Thallium testing showed a moderately 
enlarged left ventricle and an inferior wall infarct.  The 
diagnostic impressions were:  1) coronary artery disease, 
status post bypass graft surgery times two with continued 
anginal chest discomfort; and 2) severe mitral regurgitation, 
status post mitral valve replacement times two in the past.  
The examiner commented that the veteran's first coronary 
artery bypass graft surgery and his mitral valve replacement 
did not last the expected length of time and that the veteran 
did have to undergo a further hospitalization as well as an 
invasive surgical procedure secondary to failure of the first 
bypass grafting surgery.  The examiner stated that the 
veteran "has no further disability from a repeat coronary 
artery bypass graft surgery than he would from just a single 
surgery at this point, five years after either procedure."  

In an addendum to the July 1999 examination dated in August 
1999, the examiner noted that the veteran underwent further 
testing, obtaining 75 percent of his predicted heart rate and 
four METS, without chest pain or ECG changes.  The examiner 
summarized echocardiogram results showing a moderately 
dilated left ventricular size with moderate-to-severely 
depressed left ventricular systolic function of global 
fashion.  Ejection fraction was estimated at 30 percent.  The 
veteran had a well-seated normal functioning mitral valve 
prosthesis.  He had mild tricuspid regurgitation with mild 
pulmonary hypertension, and mildly dilated right-sided 
chambers.

Analysis

To avoid possible misunderstanding as to the governing law, 
it must be noted that earlier interpretations of the 1151 
statute and implementing regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event.  Those provisions 
were invalidated by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
The United States Court of Appeals for the Federal Circuit 
issued a decision in the same case, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), as did the United States Supreme 
Court, Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 
1995, the Secretary published an interim rule amending 38 
C.F.R. § 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date of 
the Gardner decision by the Court.  60 Fed. Reg. 14,222 
(March 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified 
at 38 C.F.R. § 3.358(c).

Since the veteran's § 1151 claim in this case was filed 
before October 1997, such must be adjudicated in accord with 
the earlier version of 38 U.S.C.A. § 1151 and the May 23, 
1996, final regulation.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence is required 
here.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Specifically, a well-grounded claim under 38 U.S.C.A. § 1151 
requires medical evidence of a current disability; medical or 
lay evidence of incurrence or aggravation of an injury as the 
result of hospitalization, etc.; and, medical evidence of a 
nexus between that asserted injury or disease and the current 
disability.  Jones v. West, 13 Vet. App. 129 (1999).

First, the Board notes the veteran's contention that Dr. R.C. 
opined that VA surgery was improperly performed and had 
caused "irreversible heart damage."  In April 1999, the RO 
requested Dr. R.C. to provide his opinion in writing with the 
rationale and to provide copies of relevant treatment 
records.  The RO advised the veteran that his assistance in 
obtaining such evidence would speed processing of the claim 
and that if not received within 60 days, his claim would be 
considered based on the evidence of record.  No response was 
received from Dr. R.C. or from the veteran.  The veteran's 
representative has argued that one request to Dr. R.C. is 
insufficient and that further attempts should be made.  
However, there is no indication that Dr. R.C. did not receive 
the RO's letter and the doctor is not obligated to provide 
the requested opinion.  Moreover, although the RO only wrote 
to Dr. R.C. once, the veteran was advised by the RO that he 
should ask the doctor to respond so there were actually two 
opportunities for the doctor to be contacted.  Whether the 
veteran followed through is unknown but that was entirely 
within his control.  Thus, the Board finds that no further 
action need be taken by VA in regard to Dr. R.C.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  To the extent that 
the veteran attributes potentially probative statements to 
Dr. R.C., the RO, as explained above, attempted to obtain 
clarifying medical information, and advised the veteran of 
the usefulness of his assistance in the matter.  Under these 
facts, the VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).

The Board recognizes that the veteran himself has alleged 
that the VA surgery in January 1995 was not properly 
performed, and that such resulted in additional disability 
for which additional surgery was necessary.  The veteran 
served as a medical corpsman during service; thus he 
conceivably has more medical knowledge than a lay person.  
The Court has addressed cases where a nurse, or other medical 
professional offers an opinion.  In this case, there is no 
evidence that the veteran has specialized knowledge regarding 
the cardiology or cardiac surgery or that he participated in 
his own treatment.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Accordingly, his own opinions are not competent to 
well ground the claim.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The fact that the veteran required additional surgery is not 
representative of additional disability, a criterion required 
under the regulation.  There is no competent medical evidence 
of record to show that the veteran has any additional heart 
disability as a result of VA surgery in January 1995.  The 
surgery was performed as a remedial measure subsequent to the 
veteran's myocardial infarction with congestive heart 
failure.  After surgery the veteran was noted to be stable 
and it was over a subsequent period of months that his 
symptoms developed to a point where further surgery was 
recommended.  

The Board will not herein debate whether the January 1995 
surgery was properly performed.  The post-surgical records do 
indicate that the surgical repair did not last as long as 
expected; however, in order to have a valid § 1151 claim, the 
veteran needs to demonstrate that VA treatment/surgery in 
January 1995 resulted in additional disability.  The RO 
requested an opinion as to that question in connection with 
this claim.  The VA examiner reviewed the claims file and the 
veteran's current physical status and concluded that the 
veteran had "no further disability from a repeat coronary 
artery bypass graft surgery than he would from just a single 
surgery at this point, five years after either procedure."  
The record does not contain a VA or private medical opinion 
that additional disability exists as a result of the VA 
surgery.  Thus, the veteran's claim may not be considered 
well grounded and must accordingly be denied.  See Jones; 
Caluza, supra.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of heart bypass surgery and mitral valve 
replacement performed on January 4, 1995, at the Audie L. 
Murphy Memorial Veterans Hospital in San Antonio, Texas, is 
denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

